               Case 2:14-cr-00335-JLR Document 29 Filed 01/22/21 Page 1 of 3




1                                                                                      Judge Robart
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
8
                                      AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                            No. CR14-0335JLR
11
                               Plaintiff,
12
                                                            ORDER DENYING DEFENDANT’S
13                       v.                                 REQUEST TO HAVE HIS SECOND
                                                            AMENDMENT RIGHTS RESTORED
14
       JEFFREY C. HECKMAN,
15
                               Defendant.
16
17
            WHEREAS, Defendant, Jeffrey C. Heckman, was convicted in this case on
18
     February 23, 2015, of failing to collect and pay tax, in violation of 26 U.S.C. § 7202;
19
            WHEREAS, Defendant sent a letter to this Court on December 27, 2020, asking
20
     that “[his] 2nd amendment rights be reinstated”;
21
            WHEREAS, the Court has reviewed that filing, the United States’ opposition, and
22
     the files in this case;
23
            The Court FINDS that 18 U.S.C. § 922(g)(1) provides that any person convicted
24
     of a crime punishable by imprisonment for more than one year is prohibited from
25
     possessing firearms;
26
27
28
                                                                           UNITED STATES ATTORNEY
      ORDER DENYING DEFENDANT’S REQUEST TO HAVE HIS SECOND AMENDMENT       700 STEWART STREET, SUITE 5220
      RIGHTS RESTORED/HECKMAN (No. CR14-0335JLR) - 1                         SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:14-cr-00335-JLR Document 29 Filed 01/22/21 Page 2 of 3




 1         The Court further FINDS that, because the crime of which Defendant was
 2 convicted in this case, a violation of 26 U.S.C. § 7202, is punishable by imprisonment for
 3 up to five years, Defendant is barred from possessing firearms;
 4         The Court further FINDS that 18 U.S.C. § 921(a)(20) provides that “[a]ny
 5 conviction . . . for which a person . . . has had his civil rights restored shall not be
 6 considered a conviction for purposes of this chapter,” (that is Title 18, Chapter 44 of the
 7 United States Code, the chapter that includes 18 U.S.C. § 922(g)(1));
 8         The Court further FINDS that 18 U.S.C. §925(c) establishes the procedure by
 9 which persons convicted of federal felonies may seek to have their ability to possess
10 firearms restored, and requires that such persons apply to the Attorney General of the
11 United States to do so;
12         The Court further FINDS that United States v. Bean, 537 U.S. 71 (2002),
13 precludes a court from acting on a defendant’s request to have firearm rights restored,
14 unless the defendant has applied to the Attorney General’s delegate, the Bureau of
15 Alcohol, Tobacco, Firearms, and Explosives (ATF), and ATF has considered and denied
16 the application;
17         The Court further FINDS that there is no evidence that Defendant has applied to
18 ATF to have his right to possess firearms restored, or that ATF has considered and denied
19 such an application; and
20         The Court further FINDS that Defendant therefore is not entitled to have this
21 Court restore his right to possess firearms. Now, therefore,
22 //
23 //
24 //
25
26
27
28
                                                                              UNITED STATES ATTORNEY
     ORDER DENYING DEFENDANT’S REQUEST TO HAVE HIS SECOND AMENDMENT           700 STEWART STREET, SUITE 5220
     RIGHTS RESTORED/HECKMAN (No. CR14-0335JLR) - 2                             SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
              Case 2:14-cr-00335-JLR Document 29 Filed 01/22/21 Page 3 of 3




 1         IT IS ORDERED that Defendant’s request to have his right to possess firearms
 2 restored is denied.
 3         DONE: this 22nd day of January, 2021.
 4


                                                       A
 5
 6
 7                                                     The Honorable James L. Robart
 8                                                     U.S District Court Judge

 9
10
11
12
13
14
15 Presented by:
16
17
   /s/ Andrew C. Friedman___________
18 ANDREW C. FRIEDMAN
19 Assistant United States Attorney
20
21
22
23
24
25
26
27
28
                                                                           UNITED STATES ATTORNEY
     ORDER DENYING DEFENDANT’S REQUEST TO HAVE HIS SECOND AMENDMENT        700 STEWART STREET, SUITE 5220
     RIGHTS RESTORED/HECKMAN (No. CR14-0335JLR) - 3                          SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
